Name: COMMISSION REGULATION (EC) No 235/96 of 7 February 1996 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 3018/95 can be met
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  means of agricultural production
 Date Published: nan

 No L 30/40 EN Official Journal of the European Communities 8 . 2. 96 COMMISSION REGULATION (EC) No 235196 of 7 February 1996 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 3018/95 can be met HAS ADOPTED THIS REGULATION : Article 1 Every application for an import licence for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent : (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EC) No 3018/95, 8,1*81 % of the quantity imported in 1993, 1994 and 1995 ; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EC) No 3018/95, 0,160 % of the quantity applied for. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3018/95 of 20 December 1995 introducing manage ­ ment measures for imports of certain bovine animals for the first half of 1996 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (3) of Regulation (EC) No 3018/95 provides for the quantities reserved to customary impor ­ ters to be assigned in proportion to their imports during 1993, 1994 and 1995 ; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for ; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, Article 2 This Regulation shall enter into force on 8 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 314, 28 . 12. 1995, p. 58 .